MORRIS, District Judge.
In an opinion filed on March 30, 1922 (280 Fed. 934), the prayer of the petition presented by Marcel Denis, a stockholder of the defendant Atlantic Lobos Oil Company, that he be permitted to intervene as a party defendant, was denied for the reasons therein stated. Thereafter the petitioner moved for leave to file an amended petition to intervene, which was exhibited with the motion, and further that, in the event of petitioner’s being allowed to intervene, the petition stand as the answer of the petitioner to the bill of complaint. The motion was set down for hearing, and the original parties to the cause were given notice thereof. At the hearing the right of petitioner to amend his petition was not questioned. The debate was directed to the sufficiency of the amended petition to support an order making petitioner a party defendant, or rather to the sufficiency of the facts set up in the petition to constitute a valid defense to the matters alleged in the bill of complaint.
As I view’the matter — the right of the petitioner to amend his petition not having been challenged — we are here concerned only with the sufficiency of the amended petition to support an order making petitioner a party defendant, and not with the sufficiency of the facts set up in the petition to constitute, at all events, a defense to plaintiff’s suit. The circumstances under which a stockholder of a defendant corporation may be permitted to intervene as a party defendant were considered in the former opinion, and will not he here reviewed. I think it sufficient now" to say that in my opinion the petitioner has *683brought himself within those circumstatices, and shown that the facts to be relied on by him as a defense to plaintiff’s suit raise questions that petitioner is entitled to have judicially determined.
The motion for leave to file the amended petition will be granted, the petitioner made a party defendant, and the petition ordered to stand as petitioner’s answer to the bill of complaint
An order in conformity herewith may be presented.